ANDERSON, J.
This appeal is prosecuted .by the complainant from a decree heretofore rendered by Hon. Terry Richardson, the then judge of the 15th judicial circuit of Alabama, sitting in equity.
The act establishing the circuit, (Acts, 1903, page 488), has been declared unconstitutional in the case of The State ex rel. v. T. Scott Sayre, (in MS.) It is true that we have held the acts of the judges, whose circuits have since been declared unconstitutional, were valid, because the acts of de facto judges. In each instance such an adjudication relates to acts done as circuit judge and not- as a chancellor. The only authority given the judge of the 15th judicial circuit to try cases in equity, is the act creating the said circuit, and since said act is void, the judge in this case, though a de facto circuit judge, could exercise no jurisdiction in equity.
We cannot concur in the contention of appellant’s counsel, that the circuit court has equity jurisdiction independent of the act in question.
There being no valid judgment in the case at bar from which an appeal could be had, the appeal is dismissed.
Appeal dismissed.
*408McClellan, C. J., and Tyson and Simpson, JJ., concur.